Citation Nr: 0909344	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  03-16  570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for headaches with blurred vision, sensitivity to the ears 
and scalp, and hand tremors.

(The issue of whether the Veteran is entitled to additional 
vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code is the subject of a 
separate Board of Veterans' Appeals (Board) decision.)



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The Veteran served on active duty from January 1995 to June 
1997.

This appeal to the Board arises from a rating decision in 
March 2002 by the Indianapolis, Indiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which, in 
pertinent part, granted service connection for headaches with 
blurred vision, sensitivity to the ears and scalp, and hand 
tremors, and assigned a 10 percent rating effective July 2, 
2001.  In March 2004, the Board remanded this case.  In a 
March 2005 rating decision, the RO increased the initial 
disability rating to 30 percent from July 1, 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, in a March 2005 rating decision, the RO increased 
the disability rating to 30 percent for headaches with 
blurred vision, sensitivity to the ears and scalp, and hand 
tremors.  The assigned effective date was the date service 
connection was established.  

The Board notes that the United States Court of Appeals for 
Veterans Claims ("the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher rating remains in 
appellate status.  In April 2005, the Veteran was notified 
that the RO had made a decision on his appeal.  However, 
since the Veteran was not assigned the maximum rating for his 
disability, he should be issued a supplemental statement of 
the case and afforded a reasonable period of time within 
which to respond as his appeal remains pending.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court of Appeals issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As this case is being remanded, the Veteran should 
be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority and 
issue a VCAA letter including notice 
consistent with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The AMC should then issue the Veteran a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DAVID L. WIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).


